           Case 1:20-cv-10564-PBS Document 42 Filed 02/11/21 Page 1 of 2




1

2                                  UNITED STATES DISTRICT COURT
                                    DISTRICT OF MASSACHUSETTS
3

4
      SYNKLOUD TECHNOLOGIES, LLC
5
                                    Plaintiff,        Case No. 1:20-cv-10564-PBS
6

7                    v.                               NOTICE OF CITED AUTHORITY
8     NUANCE COMMUNICATIONS, INC.
9                                   Defendant.
10

11

12
                                     NOTICE OF CITED AUTHORITY
13
            This evening Plaintiff SynKloud Technologies filed its Markman presentation, Dkt. No. 40.
14
     In its presentation, SynKloud cites Ex Parte Cutlip for the following proposition:
15

16

17

18

19

20

21

22

23   (Dkt. No. 40, at 15.)

24          Nuance respectfully provides a copy of Ex Parte Cutlip as Exhibit A hereto, with the
25   language provided by SynKloud highlighted for the Court’s convenience. Cutlip has not been
26
     previously cited or provided by the Parties.
27

28

                                                     Notice
                                                                                                        1
           Case 1:20-cv-10564-PBS Document 42 Filed 02/11/21 Page 2 of 2




1                                                                 Respectfully submitted,

2

3
                                                                  Rachael D. Lamkin
4
                                                                  Rachael D. Lamkin (Cal. Bar #246066)
5                                                                 (admitted pro hac vice on 6/18/20)
                                                                  Lamkin IP Defense
6                                                                 655 Montgomery St., 7th Floor
                                                                  San Francisco, CA 94111
7
                                                                  916.747.6091
8                                                                 RDL@LamkinIPDefense.com

9                                                                 /s/ Briana R. Cummings__________
                                                                  Briana R. Cummings (BBO #692750)
10
                                                                  Branch Legal LLC
11                                                                31 Church St., Suite 3
                                                                  Winchester, MA 01890
12                                                                781.325.8060
                                                                  781.240.6486 (fax)
13
                                                                  briana@branchlegal.com
14

15
                                                                  Attorney for Defendant

16

17

18
                                        CERTIFICATE OF SERVICE
19

20   I hereby certify that on this 11th day of February, 2021, a true and accurate copy of the above and

21   foregoing:
22                                   NOTICE OF CITED AUTHORITY
23

24   Was filed with the Court’s CM/ECF system, which provides service to all counsel of record.
25

26
                                                                              ________________________
27                                                                                    Rachael D. Lamkin
28

                                                      Notice
                                                                                                           2
